Citation Nr: 9905356	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-30 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right shoulder.

2.  Entitlement to an evaluation in excess of zero percent 
for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1992 rating decision of 
the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement 
to an evaluation in excess of 10 percent for residuals of a 
shell fragment wound of the right shoulder and entitlement to 
a rating in excess of zero percent for right ear hearing 
loss.  

In a September 1990 statement in support of claim, the 
veteran requested that he be "treated and rated for" post-
traumatic stress disorder (PTSD).  The veteran's service 
records show that he served in Vietnam and that he was 
awarded several decorations and medals, including the Combat 
Infantryman Badge and the Purple Heart Medal.  At the October 
1995 VA examination for PTSD, the assessment included "there 
are some indications of mild residual PTSD."  It appears 
that the veteran is seeking service connection for PTSD.  
This matter has not been addressed by the RO and, therefore, 
the issue of entitlement to service connection for PTSD is 
referred to the RO for prompt action.  

In September 1990, the veteran submitted a completed VA Form 
21-527, Income-Net Worth and Employment Statement.  In an 
attached statement in support of claim, he stated that he 
wished to be "considered for nonservice-connected pension."  
The issue of entitlement to nonservice-connected pension 
benefits has not been addressed by the RO and this matter is 
referred to the RO for appropriate development.  

In the July 1997 remand, the Board referred the issue of 
entitlement to service connection for tinnitus to the RO for 
development.  By rating decision dated in December 1998, the 
RO granted service connection for tinnitus of the right ear 
and assigned a zero percent evaluation, effective from July 
1995.  The veteran was informed of this determination in 
December 1998.  In the January 1999 informal hearing 
presentation, it appears that the representative may be 
asserting that an evaluation in excess of zero percent is 
warranted for the right ear tinnitus.  This matter is 
referred to the RO for clarification and any indicated 
development.  

In the introduction of the July 1997 remand, the Board 
construed testimony by the veteran as raising a claim of a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU) 
and referred this matter to the RO for appropriate action.  
In a May 1998 letter, the RO advised the veteran that is he 
wished to claim TDIU, he should complete and return the 
enclosed VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.  To date he has not 
responded. 


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for two 
series of VA examinations scheduled for the purpose of 
evaluating the severity of his service-connected residuals of 
a right shoulder shell fragment wound.  

2.  The veteran's right ear hearing loss disability is 
currently manifested by average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz of 60 decibels and by speech 
recognition ability of 82 percent.

3.  The veteran does not have total deafness in both ears.





CONCLUSIONS OF LAW

1.  The claim for an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right shoulder is 
denied for failure to report, as required, for VA 
examination.  38 C.F.R. §§ 3.326, 3.655 (1998). 

2.  The criteria for an evaluation in excess of zero percent 
for right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 
1160, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating decision dated in March 1972, the St. Petersburg, 
Florida RO granted service connection for residuals of a 
shell fragment wound to the right shoulder and assigned a 10 
percent evaluation effective from February 1972.  In the same 
rating decision, service connection for right ear hearing 
loss was granted and a zero percent evaluation was assigned, 
effective from February 1972.  These evaluations have been 
confirmed and continued to date.  

In September 1990 and June and July 1992, the veteran claimed 
that he was entitled to increased evaluations for his 
service-connected right ear hearing loss and residuals of a 
shell fragment wound to the right shoulder.  

He was hospitalized at a VA facility from June to July 1992 
and the discharge diagnosis included right shoulder bursitis, 
right shoulder lipoma, and right ear sensorineural hearing 
loss.  

At a September 1992 VA audiological examination, the examiner 
noted that the veteran had recently been fitted with an ITE 
right ear hearing aid and that he continued to wear it 
consistently.  Average pure tone thresholds at 1000, 2000, 
3000, and 4000 Hertz were 50 decibels in the right ear.  
Speech recognition ability was 88 percent in the right ear.  
The summary of the audiological test results was mild to 
moderate sensorineural hearing loss in the right ear and 
hearing within normal limits in the left ear.  The examiner 
noted that the veteran should benefit from continued right 
ear amplification.  

At the July 1995 hearing before a member of the Board at the 
RO, the veteran testified that he wore a hearing aid in his 
right ear which picked up "all the other sounds" and that 
he had trouble talking on the telephone.  Hearing Transcript 
at 17-18.  He also reported his current residuals of the 
shell fragment wound to his right shoulder and asserted they 
were more disabling than the 10 percent evaluation reflected.  

At the October 1995 VA audiological-ear disease examination, 
the veteran reported that his right ear hearing loss had 
increased in severity since its onset and that he had been 
using amplification in the right ear since 1992.  The 
impression included right ear sensorineural hearing loss.  
The October 1995 VA audiological examination report reveals 
that right ear pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz were 55, 55, 65, and 65 decibels, respectively.  
The examiner reported that average pure tone thresholds at 
1000, 2000, 3000, and 4000 Hertz was "68" decibels in the 
right ear.  Speech recognition ability was 82 percent in the 
right ear.  The examiner reported that the veteran had right 
ear mild to moderately severe sloping sensorineural hearing 
loss and mild high frequency sensorineural hearing loss in 
the left ear.  The examiner recommended that he continue 
using right ear amplification.  

In its July 1997 remand, the Board noted that the October 
1995 VA joint examiner's assessment included residuals of a 
shell fragment injury in the right upper chest between the 
shoulder and neck with multiple surgeries and right shoulder 
tendonitis.  The Board found that additional VA orthopedic 
and neurological examinations were necessary to determine the 
current manifestations and extent of shell fragment wound 
residuals.  The Board also noted that the most recent October 
1995 VA audiometric examination report appeared to be 
adequate for rating purposes; however, as the RO had not 
considered that examination report, the issue of entitlement 
to an increased rating for right ear hearing loss was 
remanded pursuant to 38 C.F.R. § 20.1304 (1998).  The Board 
instructed the RO to afford the veteran an additional VA 
audiometric examination, if deemed warranted.  

By letters dated in August 1997 and May 1998, the RO 
requested that the veteran identify all private and VA 
treatment he had received for his service connected right ear 
hearing loss and right shoulder disorder since January 1993.  
The veteran did not respond. 

In a May 1998 letter, the RO informed the veteran that a VA 
examination would be scheduled, that he would be notified by 
the VA Medical Center (MC) as to when and where to report, 
that he must report for the VA examination, and that, if he 
failed to report for a VA examination without adequate reason 
for not reporting, his pending claim for benefits may be 
disallowed.  

A document from the Lebanon, Pennsylvania VAMC shows that the 
veteran failed to report for June 1998 VA audiological, ear 
disease, joint, muscle, and peripheral nerve examinations.  
By a letter dated in July 1998, the RO informed the veteran 
that the VAMC had notified the RO that the veteran had failed 
to report for scheduled VA examinations.  The RO noted that 
it was extremely important for the veteran to undergo 
examination so that that his disabilities could be fully 
evaluated and requested that he inform the RO as to whether 
he was willing to report for a VA examination.  The RO 
advised that if he did not respond within 30 days another 
examination would be scheduled and, if he again failed to 
report for the examination, his claim would be decided based 
on the evidence of record.  The veteran did not respond. 

In the September 1998 supplemental statement of the case, the 
RO provided the veteran with the provisions of 38 C.F.R. 
§ 3.655 (1998) which addresses the consequences of failure to 
report for VA examinations.  In the September 1998 letter 
that accompanied the supplemental statement of the case, the 
RO informed the veteran that he had 60 days to make any 
comments.  The Board finds that this notice is sufficient to 
invoke the provisions of 38 C.F.R. § 3.655 without violating
Bernard v. Brown, 4 Vet. App. 384 (1993).  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  Additionally, pursuant to 
the July 1997 remand instructions, the September 1998 
supplemental statement of the case notified the veteran of 
the provisions of 38 C.F.R. § 3.321(b)(1).  The RO concluded 
that an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) was not warranted.  The RO also considered 
muscle injury rating criteria in effect both prior to and as 
of July 1997.  

A document from the Lebanon, Pennsylvania VAMC shows that, in 
November 1998, the veteran again failed to report for 
scheduled VA audiological, ear disease, muscle, spine, and 
brain/spinal cord examinations.  

Law and Analysis

The Board finds that the veteran has submitted well-grounded, 
or plausible, claims.  38 U.S.C.A. § 5107(a) (West 1991).  In 
general an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Therefore, the VA has a duty to assist the veteran 
in the development of facts pertinent to his claims.  
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103, 3.159 (1998).  The 
VA's duty to assist includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of the case.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  In July 1997, the Board remanded this matter for 
additional development which has been accomplished to the 
extent possible.  The veteran has not asserted that any 
records of probative value which are not already associated 
with his claims folder are available.  The Board is satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107.  




Residuals of the Shell Fragment Wound to the Right Shoulder

The United States Court of Veterans Appeals (Court) has 
stated that the "duty to assist is not always a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in the circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
He must also be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination and submitting to the Secretary all 
medical evidence supporting his claim.  Olson v. Principi, 3 
Vet. App. 480 (1992).  Individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a).

38 C.F.R. § 3.655 provides that, when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
an examination or reexamination scheduled in conjunction with 
a claim for an increased rating, the claim shall be denied 
without review of the evidence of record (emphasis added).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655.  The Court has 
held that, in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The facts show that the veteran was scheduled for VA 
examinations of the joints, muscles, and peripheral nerves on 
June 11, 1998, and that he failed to report for these 
examinations.  It is presumed that the VAMC properly 
discharged its official duties by mailing notice of the June 
1998 scheduled examinations to the claimant.  See Jones v. 
West, No. 96-1404 (U.S. Vet. App. Dec. 22, 1998); Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992), citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  On November 27, 1998, the veteran failed to report 
for a scheduled VA examination of the muscles.  Again the 
VAMC is presumed to have properly discharged its official 
duties by mailing notice of the November 1998 examinations to 
the veteran.  Id.  The veteran had been duly informed by the 
RO that, if he failed to report without good cause, his 
claims might be disallowed and the September 1998 
supplemental statement of the case included the provisions of 
38 C.F.R. § 3.655.

The evidence does not show that the veteran's failure to 
report for his scheduled June and November 1998 examinations 
was due to illness or hospitalization, death of an immediate 
family member, or any other "good cause."  In fact he has 
not provided any reason whatsoever for his failure to report 
for the examinations and he had not responded to any of the 
RO's letters since the July 1997 remand.   

The Board finds that another examination was necessary to 
evaluate the veteran's right shoulder disability.  Therefore, 
as the veteran failed to report for scheduled VA examinations 
in June and November 1998 without good cause, his claim for 
an increased rating for residuals of a shrapnel wound to the 
right shoulder must be denied as a matter of law.  See 
38 C.F.R. §§ 3.326, 3.655; Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Right Ear Hearing Loss

The veteran asserts that his right ear hearing loss has 
worsened and that he needs to wear a right ear hearing aid.  
The representative contends that the veteran's service-
connected right ear hearing loss is more disabling that the 
current zero percent evaluation reflects.  The representative 
avers that the RO assigned the zero percent evaluation based 
solely on the diagnostic criteria provided in Subpart B of 
the Rating Schedule and without adequate consideration of the 
general policies of rating contained within Subpart A of the 
Rating Schedule.  The representative contends that 
insufficient weight had been given to the impact and affect 
of the right ear hearing loss on the veteran's ordinary 
activities and employment and asserts that, pursuant to 
38 C.F.R. § 3.102, the full benefit of the doubt must be 
afforded the veteran.

Although the veteran failed to report for two series of 
scheduled audiometric and ear disease examinations in June 
and November 1998, the Board finds that the October 1995 VA 
examination is adequate for rating purposes.  Therefore, the 
Board will address this issue on the merits.  See 38 C.F.R. 
§ 3.655(a).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, See 38 C.F.R. §§ 4.2, 4.41 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. §§ 4.85-4.87 of the VA Schedule for Rating 
Disabilities (Rating Schedule).  Under these criteria, the 
degree of disability for bilateral hearing loss is determined 
by application of a rating schedule that establishes 11 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for profound deafness).  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.87, Diagnostic Codes 6100 
through 6110 (1998).  

The schedular evaluations are intended to make proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86 
(1998).  As described by the Court, the assignment of 
disability ratings in hearing cases is derived by a 
mechanical application of the Rating Schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

When rating disability evaluations, generally, the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  38 C.F.R. § 4.14 (1998).  

However, where a veteran has suffered total deafness in one 
ear as a result of service-connected disability and total 
deafness in the other ear as the result of nonservice-
connected disability not the result of the veteran's own 
willful misconduct, the Secretary shall assign and pay to the 
veteran the applicable rate of compensation under this 
chapter as if the combination of disabilities were the result 
of service-connected disability.  38 U.S.C.A. § 1160(a) (West 
1991); 38 C.F.R. § 3.383 (1998).  

If a claimant has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears.  VAOPGCPREC 32-97 (O.G.C. Prec. 32-97); 
see also Boyer v. West, 11 Vet. App. 477 (1998).  

In this case, service connection is in effect for right ear 
hearing loss only.  The evidence does not show that the 
veteran has total right or left ear deafness.  Therefore, any 
defective hearing in the left ear may not be used in rating 
hearing

loss in the right ear.  38 C.F.R. § 4.14; VAOPGCPREC 32-97 
(O.G.C. Prec. 32-97); Boyer.  The Rating Schedule uses 
numeric designations from I to XI for in determining an 
evaluation.  To comply with the provisions of 38 C.F.R. 
§ 4.14, VAOPGCPREC 32-97 (O.G.C. Prec. 32-97), and the 
criteria for rating defective hearing set forth in the Rating 
Schedule, auditory acuity in the right ear must be presumed 
to be Level I.

Under the schedular criteria, evaluations of unilateral 
defective hearing loss range from zero to 10 percent based 
upon organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometric tests in the frequencies of 1000, 2000, 3000 
and 4000 cycles per second.  

The level of right ear hearing loss shown by the September 
1992 and October 1995 VA examinations is level II and IV, 
respectively.  The Board notes that even though the October 
1995 VA examiner reported that the average pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz was 68 
decibels, it appears that the average was actually 60 
decibels.  Nevertheless, both 60 and 68 decibels would equate 
to level IV hearing with the speech recognition score of 82 
percent.  When there is Level I hearing in the nonservice-
connected ear and Level IV hearing in the service-connected 
ear, a zero percent evaluation is warranted by the Rating 
Schedule.  38 C.F.R. § 4.87, Diagnostic Code 6100.  As the 
criteria for an evaluation in excess of zero percent for 
right ear hearing loss have not been met, entitlement to an 
increased rating for right ear hearing loss must be denied.  
To be assigned an increased schedular rating, the average 
pure tone thresholds and/or speech recognition scores would 
have to reflect more significantly impaired hearing than is 
evident in this case.

The representative has asserted that the service-connected 
right ear hearing loss has negatively affected the veteran's 
"ordinary activities and employment."  The Board notes that 
the evaluations assigned under the Rating Schedule are 
already based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  Therefore, the 
day-to-day difficulties encountered by the veteran as a 
result of his hearing loss do not provide a basis for the 
assignment of an increased schedular rating.  Similarly, the 
need for hearing aids does not establish that the hearing 
loss is sufficient to warrant an evaluation in excess of zero 
percent.  VA evaluations are intended to make proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86.  

The RO determined that the veteran's claim for an increased 
evaluation for his service-connected right ear hearing loss 
did not warrant referral to the appropriate official for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The Board concurs.  The evidence concerning 
the service-connected right ear hearing loss disability does 
not present such an unusual disability picture, with such 
related factors as marked interference with employment or of 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  The 
veteran and the representative have provided no specific 
arguments or facts in support of a claim for an 
extraschedular evaluation.  They have not offered any 
objective evidence of time away from work due to the right 
ear hearing loss or due to the need to seek medical treatment 
for his right ear hearing loss.  The record does not reflect 
hospitalization for the service-connected right ear hearing 
loss disability or any other unique features impacting upon 
his disability picture.  Therefore, as he has provided no 
specific evidence tending to show that his right ear hearing 
loss disability markedly interferes with employment or 
otherwise presents an unusual disability picture, an 
increased rating on an extraschedular basis is not warranted.

The evidence in this case, with respect to the degree of 
disability, is not in relative equipoise nor does the 
disability picture, as discussed above, more nearly 
approximate a higher rating.  The provisions of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. §§ 3.102, 4.3, 4.7 (1998), therefore, 
are not for application.






ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right shoulder is 
denied.  

Entitlement to an evaluation in excess of zero percent for 
right ear hearing loss is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

